Citation Nr: 1608226	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  05-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a rib cage injury.

2. Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1971 to August 1973.  He also served for a second period of service from January 1974 to September 1977, and his separation from service for this second period was characterized as an other than honorable discharge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, by which, in pertinent part, denied entitlement service connection for residuals of a rib cage injury and found that the Veteran had not submitted new and material evidence to reopen a previously denied claim of service connection for residuals of a head injury.

In April 2011, the Veteran testified in a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  Prior to the April 2011 hearing before the undersigned VLJ, the Veteran presented testimony at hearings before Decision Review Officers (DROs) at the RO.  In August 2011 the Board remanded the issues of service connection for residuals of rib cage injury and whether new and material had been submitted to reopen a previously denied claim of service connection for residuals of a head injury to the RO via the Appeals Management Center (AMC) for additional development, which was completed.

Thereafter, in an October 2012 decision and remand, the Board found that the Veteran had submitted new and material evidence to reopen the claim of entitlement to service connection for residuals of a head injury, and remanded the claims of service connection for residuals of a ribcage injury and head injury to the RO via the AMC for further development.  The matters on appeal were remanded again in December 2012.

The matter came before the Board again in July 2013, at which time the Board remanded the matter for additional development.  As discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its July 2013 remand, the Board found that its remand directives from December 2012 had not been completed and remanded the matter for substantial compliance with its remand orders.  The Board instructed the RO send the Veteran a proper VCAA notice and assistance letter regarding the claim of whether new and material evidence has been received to reopen the issue of whether the character of discharge for the Veteran's second period of service is a bar to VA benefits.  The Board further instructed the RO to adjudicate in an administrative or rating decision the issue of whether new and material evidence has been received to reopen the issue of whether the character of discharge for the Veteran's second period of service (January 1974 to September 1977) is a bar to VA benefits and provide the Veteran with the decision and notice of his appellate rights.  The Board then instructed the RO to readjudicate the issues of service connection for residuals of a rib cage injury and service connection for residuals of a head injury following completion of the above instructions.

The RO issued a VCAA notice letter to the Veteran in August 2013 that detailed the evidence and information necessary to substantiate a claim for service connection and to reopen a claim.  The letter did not provide notice regarding the information and evidence needed to substantiate a claim regarding whether the Veteran's character of discharge is a bar to VA benefits.   The RO sent the Veteran another letter in July 2015 that detailed the information and evidence necessary to make a determination about the Veteran's character of discharge, and enclosed the relevant regulations, including 38 C.F.R. § 3.12.  The Board finds that these letters together substantially complied with the Board's July 2013 remand instructions.  

Upon no response by the Veteran, the RO issued a supplemental statement of the case (SSOC) in October 2015 that stated new and material evidence was not received for a Character of Discharge determination, and continued its denial for entitlement to service connection for residuals of a head injury and rib cage injury.  The Veteran submitted a statement in support of his claim in October 2015, and the RO issued another SSOC in November 2015 continuing its decisions as made in its October 2015 SSOC. 

The RO did not issue a separate rating or administrative decision adjudicating the issue of whether new and material evidence has been received to reopen the issue of whether the character of discharge for the Veteran's second period of service is a bar to VA benefits.  Instead, the RO addressed it in a SSOC. The Board thus finds that its prior remand instructions have not been completed.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271  (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must be remanded for compliance with the July 2013 Board Remand.  The Veteran's claims for service connection must also be remanded as they are inextricably intertwined with his claim regarding whether the character of discharge from his second period of service is a bar to VA benefits.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Stegall v. West, 11 Vet. App. 268 (1998).  



Accordingly, the case is REMANDED for the following action:

1. In an administrative or rating decision, adjudicate the issue of whether new and material evidence has been received to reopen the issue of whether the character of discharge for the Veteran's second period of service (January 1974 to September 1977) is a bar to VA benefits.  The Veteran should be provided with the decision and his appellate rights.

Adjudication of this issue in a supplemental statement of the case is not appropriate because there has been no initial adjudication of this issue.

2. Readjudicate the issues of service connection for residuals of a rib cage injury and service connection for residuals of a head injury.  If either of the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







